Title: To George Washington from Abraham Skinner, 23 December 1781
From: Skinner, Abraham
To: Washington, George


                        
                            Sir
                            Philada Decr 23d 1781
                        
                        At a meeting with the British Naval Commissary of Prisoners at Elizabeth Town for the settlement of our
                            Accounts on the 18th and 19th inst. I find a Ballance due to the enemy of Six hundred and ninety Eight prisoners in the
                            Naval Line. From the large ballance that is due and the inconsiderable Number of prisoners we now have it is impossible
                            for me to relieve those on board the Prison Ship at New York amounting to near 500 Men and whose situation is really
                            Miserable.
                        I could wish to receive some directions from Your Excellency relative to these unhappy Men, or that I might be
                            Authorized and enabled to furnish them with some Assistance, as many of them are almost naked and have not a blanket to
                            lay on. I am sr Your Mo. Obt Hume servt
                        
                            Abm Skinner
                            Com: Gen. Prisoners

                        
                    